        Case 1:19-cr-00931-WHP Document 107 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   19-cr-931 (WHP)
  Quinterra Daniels
                                                                       ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       Sentencing is scheduled in the above-captioned matter for April 7, 2021 at

3:30 p.m. A publicly-accessible audio line is available by dialing 917-933-2166, entering

participant code 666179152.




 Dated: April 7, 2021
        New York, New York
